ORDER

Harold Ostrander appeals a district court judgment that dismissed his complaint filed under 42 U.S.C. § 1983 for failure to state a claim upon which relief can be granted. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Ostrander filed his complaint in the district court alleging that the defendant Michigan prison officials placed him on a food loaf diet for two weeks for an inadequate reason under prison policy after he refused to close his food slot door despite a guard’s order to do so. The district court dismissed the complaint for failure to state a claim upon which relief can be granted. Ostrander filed a timely notice of appeal. On appeal, Ostrander contends that he stated claims upon which relief can be granted under the Eighth Amendment and the Fourteenth Amendment.
Upon de novo review, see White v. McGinnis, 131 F.3d 593, 595 (6th Cir. 1997); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997), we affirm the judgment for the reasons stated by the district court in its opinion dated October 10, 2002. Essentially, Ostrander failed to state a violation of his right to due process. See Sandin v. Conner, 515 U.S. 472, 482-84, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995). Further, the district court correctly concluded that Ostrander has no viable Eighth Amendment claim. See Wilson v. Seiter, 501 U.S. 294, 298, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991); Rhodes v. Chapman, 452 U.S. 337, 347, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981); Cunningham v. Jones, 567 F.2d 653, 659-60 (6th Cir.1977).
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.